                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                                  CEDAR RAPIDS DIVISION


 EVE NEEL,

         Plaintiff,                                                                    No. 1:18-cv-98

 vs.
                                                                           BRIEF IN SUPPORT OF
 CRST EXPEDITED, INC.,                                                    DEFENDANT’S MOTION
                                                                       TO EXCLUDE EXPERT REPORT
         Defendant.                                                          AND TESTIMONY


        Defendant CRST Expedited, Inc. (“CRST”) submits the following Brief in support of

its motion to exclude the report and testimony of Plaintiff’s expert witness Justine Tinkler.

                                             TABLE OF CONTENTS

I.      INTRODUCTION ................................................................................................ 2

II.     FACTS.................................................................................................................. 2

III.    LAW & ARGUMENT .......................................................................................... 4

        A.        STANDARD FOR ADMISSIBILITY OF EXPERT TESTIMONY
                  UNDER FED. R. EVID. 702, 703, AND DAUBERT. ................................. 4

        B.        MS. TINKLER'S OPINIONS ARE IRRELEVANT TO
                  PLAINTIFF'S NEGLIGENCE THEORY OF LIABILITY ........................ 5

IV.     CONCLUSION .................................................................................................... 8




                                      1
       Case 1:18-cv-00098-LTS-KEM Document 40-2 Filed 09/27/19 Page 1 of 9
I.      INTRODUCTION

        In this sexual harassment and retaliation case under Title VII and Iowa Code

Chapter 216, Plaintiff seeks to rely on a “Report on CRST’s Policies and Procedures for

Preventing Sexual Harassment” authored by Justine E. Tinkler.1 (Exhibit A to Defendant’s

Motion to Exclude) Ms. Tinkler is an Associate Professor in the Department of Sociology

at the University of Georgia.

        Under the Court’s “gatekeeping” role in deciding the admissibility of expert testimony,

Ms. Tinkler’s report and testimony should be excluded for two reasons:

        1. Ms. Tinkler’s opinions are not relevant to Plaintiff’s negligence theory of hostile

             work environment sex harassment or retaliation.

        2. Ms. Tinkler’s opinions do not concern subjects that require specialized knowledge

             that would assist the trier of fact to understand the evidence or to determine a fact

             in issue.

Fed. R. Evid. 702; Fed. R. Evid. 703; Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993).

II.     FACTS

        In her report2 Ms. Tinkler offers six opinions:

        1. CRST’s policy prohibiting sexual harassment and its training video on sexual

             harassment are training and policy not enough to prevent sexual harassment.

             Among other things, she criticizes a statement in the training video that “[m]any

             [charges filed with the EEOC] lack merit; some don’t,” stating that this is “false”




1
  According to Plaintiff’s Expert Designation, Ms. Tinkler has not testified as an expert witness at trial or in a
deposition during the last four years. Defendant conducted a Westlaw search with no date restriction and did
not find any case that contained Ms. Tinkler’s name.
2
  Ms. Tinkler’s report is attached as Exhibit A to Defendant’s Motion to Exclude.


                                     2
      Case 1:18-cv-00098-LTS-KEM Document 40-2 Filed 09/27/19 Page 2 of 9
    and “sends the message that the organization will not trust complainants and will

    tend to err on the side of believing the accused.”

 2. CRST’s investigative and disciplinary process are not an effective means for

    preventing sexual harassment. In reaching this conclusion she states that “[t]he

    fact that when harassment complaints are formally reported and investigated,

    those who are accused but do not admit to the harassment suffer no financial or

    other consequences contributes to a culture of tolerance.”

 3. CRST’s practice of concluding that most complaints of sexual harassment cannot

    be verified has very little of a deterrent effect on the incidents of harassment. She

    states that “[w]hen harassment is rampant and unpunished, employees will

    perceive their workplace to be tolerant of harassment no matter what the training

    materials say.”

 4. CRST’s team-driving approach increases dangers for women, decreases the

    likelihood that women can report problems when at risk, and hampers the

    investigative process by limiting evidence/witnesses. She states that when

    trainees are assigned to lead drivers, they are disincentivized to report for fear of

    receiving negative performance appraisals as well for fear of actions that could

    put their training in jeopardy. She states CRST should have a criminal

    background check and dashboard cameras.

 5. CRST has a culture of tolerance of sexual harassment because of its training

    materials, because lead drivers are not subject to background checks or rigorous




                               3
Case 1:18-cv-00098-LTS-KEM Document 40-2 Filed 09/27/19 Page 3 of 9
              evaluations of their likelihood to harass, and because there are no dashboard

              cameras.

         6. CRST has not demonstrated a good faith effort to prevent sexual harassment. She

              states that CRST should have been reevaluating their team driving and training

              procedures ever since they started receiving sexual harassment complaints and

              being sued. “CRST will not prevent harassment without being more proactive in

              their approach.”

III.     LAW & ARGUMENT

         A.      STANDARD FOR ADMISSIBILITY OF EXPERT TESTIMONY UNDER
                 FED. R. EVID. 702, 703, AND DAUBERT.

         A district court’s determination regarding the admissibility of expert testimony is

guided by Fed. R. Evid. (“Rule”) 702 and Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579

(1993). Rule 702 provides:

                 A witness who is qualified as an expert by knowledge, skill, experience,
                 training, or education may testify in the form of an opinion or otherwise
                 if:
                 (a) the expert’s scientific, technical, or other specialized knowledge will
                       help the trier of fact to understand the evidence or to determine a fact
                       in issue:
                 (b) the testimony is based on sufficient facts or data;
                 (c) the testimony is the product of reliable principles and methods; and
                 (d) the expert has reliably applied the principles and methods to the facts
                       of the case.

Rule 702. Plaintiff bears the burden of establishing the admissibility of Ms. Tinkler’s

testimony and methodology by a preponderance of the evidence. Goss v. Intern. Corp. v.

Tokyo Kikai Seisakusho, Ltd., No. C00-0035, 2003 WL 25949302, *3 (N.D. Iowa Nov. 17,

2003).




                                      4
       Case 1:18-cv-00098-LTS-KEM Document 40-2 Filed 09/27/19 Page 4 of 9
        In Daubert, the U.S. Supreme Court emphasized the district court’s gatekeeper role

when screening expert testimony for relevance and reliability. Daubert, 509 U.S. at 591-93;

see also Blue Dane Simmental Corp. v. Am. Simmental Ass’n, 178 F.3d 1035, 1040 (8th Cir. 1999)

(during the evaluation “of expert testimony under Federal Rule of Evidence 702, the district

court must look to both the relevancy and reliability of the testimony”). Daubert provides a

number of nonexclusive factors a court can apply in performing this role: “(1) whether the

theory or technique ‘can be (and has been) tested’; (2) ‘whether the theory or technique has

been subject to peer review and publication’; (3) ‘the known or potential rate of error’; and

(4) whether the theory has been generally accepted.” Peitzmeier v. Hennessy Indus., Inc., 97

F.3d 293, 297 (8th Cir. 1996) (citing Daubert, 509 U.S. at 593-94).

        B.       TINKLER’S OPINIONS ARE IRRELEVANT TO PLAINTIFF’S
                 NEGLIGENCE THEORY OF LIABILITY

        Here, all six of Ms. Tinkler’s separately-numbered opinions examine CRST’s efforts

to prevent sexual harassment and, in the event harassment occurs, CRST’s investigation of

complaints and the discipline that flows from such investigation.3 These opinions are

wholly irrelevant in this case. At most Ms. Tinkler’s opinions would be relevant to the

Faragher-Ellerth affirmative defense to vicarious liability, in which an employer must show

that “(a) the employer exercised reasonable care to prevent and correct promptly any

sexually harassing behavior, and (b) that the plaintiff employee unreasonably failed to take

advantage of any preventive or corrective opportunities provided by the employer or to

avoid harm otherwise.” Burlington Ind., Inc. v. Ellerth, 524 U.S. 742, 765 (1998); Faragher v.

City of Boca Raton, 524 U.S. 775, 806 (1998). The affirmative defense recognizes “a theory


3
  Tinkler’s opinions also deal with the frequency of incidents of sexual harassment, the impact of CRST’s
team-driving approach on the number of harassment incidents, and the culture at CRST regarding sexual
harassment. These subjects are equally inapplicable to a negligence theory of sexual harassment.


                                     5
      Case 1:18-cv-00098-LTS-KEM Document 40-2 Filed 09/27/19 Page 5 of 9
of vicarious liability for misuse of supervisory power would be at odds with the statutory

policy if it failed to provide employers with some . . . incentive” to prevent violations and

make reasonable effort to comply with Title VII. See Faragher, 524 at 806.

        The problem with Plaintiff’s argument is that the Faragher-Ellerth affirmative defense

is not at issue in this case because the individual whom Plaintiff accuses of sexual

harassment -- Michael Anderson, Plaintiff’s Lead Driver -- is not a supervisor. The Eighth

Circuit Court of Appeals has made clear that CRST lead drivers are not “supervisors” of

their trainees, and instead are co-workers. EEOC v. CRST Van Expedited, Inc., 679 F.3d 657,

685 (8th Cir. 2012) (“we concur with the district court that CRST’s Lead Drivers were their

trainees’ coworkers, not their supervisors. Consequently, CRST cannot be vicariously liable

for any sexual harassment in which its Lead Drivers engaged, and the Ellerth-Faragher

Defense is inapplicable to this case.”)

        Rather than involving harassment by a supervisor, this case involves harassment by a

co-worker. Under the applicable legal standard, Plaintiff must establish that CRST knew or

should have known of the sexual harassment and failed to take prompt and effective

remedial action. See Hales v. Casey’s Marketing Co., 886 F.3d 730, 735 (8th Cir. 2018) (citing

five elements of a claim of hostile work environment) (emphasis added). None of Ms.

Tinkler’s opinions are relevant to the issue of whether prompt and appropriate corrective

action occurred for the conduct Plaintiff experienced.4

        The bulk of Tinkler’s opinions regarding CRST’s policies deal with part (a) of the

Faragher-Ellerth affirmative defense. The opinions purport to address what policies a



4
 Clearly Ms. Tinkler’s opinions are not relevant to Plaintiff’s retaliation claims. A review of Ms. Tinkler’s
report shows she does not offer any opinion concerning CRST’s treatment of or actions towards Plaintiff
following her report of harassment.


                                     6
      Case 1:18-cv-00098-LTS-KEM Document 40-2 Filed 09/27/19 Page 6 of 9
reasonable company would maintain to prevent harassment and what policies a reasonable

company would maintain to correct harassment. Plaintiff’s negligence theory of liability

does not implicate whether or not CRST’s policies are well designed. Rather, “[a]n

employer’s liability turns on whether the employer was aware of the conduct and whether it

took appropriate action to remedy the circumstances in a timely and appropriate manner.”

Sellars v. CRST Expedited, Inc., ____ F.Supp.3d ____ (N.D. Iowa 2019) (citing Hales v. Casey’s

Marketing Co., 886 F.3d 730, 735 (8th Cir. 2018); see also Engel v. Rapid City Sch. Dist., 506

F.3d 1118, 1125 (8th Cir. 2007). The question is “not whether the investigation was adequate

. . . but rather whether the remedial action was adequate.” Knabe v. Boury Corp., 114 F.3d

407, 412 (3d Cir. 1997). “Proper remedial action need be only ‘reasonably calculated to

stop the harassment,’ and remedial action that does not end the harassment can still be

adequate if it is reasonably calculated to do so.” Engel, 506 F.3d at 1125.5 Tinkler’s

opinions regarding generally applicable policies and procedures have no bearing or

applicability on this assessment whatsoever.6

        Moreover, even if Tinkler’s opinions were somehow relevant to a fact in issue (which

they are not), Plaintiff cannot show the opinions are of the kind that would be helpful to the

trier of fact to understand the evidence or to determine a fact in issue. See Fed. R. Evid.

702(a). The jury is uniquely equipped to assess the simple question it will be presented:


5
  The Eighth Circuit has specifically ruled that CRST’s actions in “(1) removing the [harassed] woman from
the truck as soon as practicable, arranging overnight lodging at a motel and subsequent transportation to a
CRST terminal at the company’s expense; (2) requesting a written statement from the [victim]; (3) relieving the
[victim] from future assignments with the alleged harasser; and (4) reprimanding the alleged harasser and
barring him from team-driving with women indefinitely” constitute “the type of prompt and effective remedial
action that our precedents prescribe.” Nichols v. Tri-Nat’lLogistics, Inc., 809 F.3d 981, 987 (8th Cir. 2016)
(quoting E.E.O.C. v. CRST Van Expedited, Inc., 679 F.3d 657, 693 (8th Cir. 2012)).
6
  Even if an employer had top-notch policies and procedures, it would fail the negligence standard if the response
to a given complaint were not reasonably calculated to stop harassment. Conversely, if an employer’s policies
were poor but the evidence demonstrated the action taken stopped the harassment, the plaintiff could not
establish the employer was negligent.


                                     7
      Case 1:18-cv-00098-LTS-KEM Document 40-2 Filed 09/27/19 Page 7 of 9
whether CRST’s response was reasonably calculated to stop the harassment. See Wilson v.

Muckala, 303 F.3d 1207, 1218 (10th Cir. 2002) (affirming district court’s exclusion of

plaintiff’s human resources expert in sexual harassment case, finding “the facts were not so

complicated as to require the testimony of an expert witness on either the adequacy of the

plan or policy or the investigation that followed.”); Lipsett v. University of Puerto Rico, 740

F.Supp. 921, 925 (D.P.R. 1990) (holding in a sexually hostil work environment case that

“the jury does not need additional enlightenment on this particular issue: this subject does

not lend itself to expert testimony because it deals with common occurrences that the jurors

have knowledge of through their experiences in everyday life and their attitudes toward

sexual matter.”); Smith v. Colorado Interstate Gas Co., 794 F.Supp. 1035, 1044 (D. Colo. 1992)

(granting defendant’s motion to exclude expert testimony regarding gender and race

discrimination because “[g]ender and race discrimination are issues an average person can

evaluate and understand without the assistance of an expert”). As a result, Tinkler’s

testimony should be excluded.

IV.    CONCLUSION

       For the foregoing reasons, Ms. Tinkler’s opinions, and testimony concerning the

same, should be excluded. Her opinions have no bearing on Plaintiff’s claims of sexual

harassment and retaliation.




                                     8
      Case 1:18-cv-00098-LTS-KEM Document 40-2 Filed 09/27/19 Page 8 of 9
                                           SIMMONS PERRINE MOYER BERGMAN PLC


                                           By
                                           Thomas D. Wolle AT0008564
                                           115 3rd St. SE, Suite 1200
                                           Cedar Rapids IA 52401
                                           Telephone: 319-366-7641
                                           Facsimile: 319-366-1917
                                           Email: twolle@spmblaw.com
                                           ATTORNEY FOR DEFENDANTS


                              CERTIFICATE OF SERVICE

       I hereby certify that on September 27, 2019, I filed the foregoing with the Clerk of
Court using the electronic filing system which will send notification of such filing to the
following:

Ann E. Brown
ANN BROWN LEGAL PC
600 3rd St SE, Suite 302
Cedar Rapids, IA 52401
ATTORNEY FOR PLAINTIFFS




                                    9
     Case 1:18-cv-00098-LTS-KEM Document 40-2 Filed 09/27/19 Page 9 of 9
